 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JUDITH LEE YOUNG,
                                                  NO. 4:20-CV-5005-TOR
 8                              Plaintiff,
                                                  ORDER DISMISSING COMPLAINT
 9           v.

10    DESERT VILLA PARTNERS LP,
      also known as Desert Villa
11    Apartments, JAN ANGERMAN, and
      INDGO LLT,
12
                                Defendants.
13

14         BEFORE THE COURT is Plaintiff’s Complaint (ECF No. 1). This matter

15   was submitted for consideration without oral argument. The Court has reviewed

16   the record and files herein, and is fully informed. For the reasons discussed below,

17   the claims asserted in Plaintiff’s Complaint are DISMISSED with prejudice.

18                                   BACKGROUND

19         This case concerns Plaintiff’s allegations that Defendants have violated the

20   Fair Housing Act and other nondiscrimination laws by failing to provide



        ORDER DISMISSING COMPLAINT ~ 1
 1   reasonable disability accommodations to Plaintiff in their provision of rental

 2   housing. Plaintiff alleges that she has a variety of medical conditions that impact

 3   her functioning. ECF No. 1 at 6. Plaintiff alleges that Defendants, her landlord,

 4   have given Plaintiff notice on several occasions that she has violated her

 5   apartment’s lease terms by incurring excessive noise complaints, smoking in non-

 6   smoking areas, over-watering plants resulting in water damage to multiple

 7   apartment units, and encroaching on other tenants’ portions of a shared balcony.

 8   ECF No. 1 at 6-8. Plaintiff alleges that she attempted suicide when Defendants

 9   threatened to evict Plaintiff. ECF No. 1 at 8. Plaintiff’s factual allegations and

10   legal claims are duplicative of two other cases Plaintiff has filed in this Court. See

11   No. 4:14-cv-5094-TOR; No. 4:19-cv-5226-TOR.

12                                       DISCUSSION

13      A. Legal Sufficiency Review

14         Under the Prison Litigation Reform Act of 1995, the Court is required to

15   screen a complaint filed by a party seeking to proceed in forma pauperis. 28

16   U.S.C. § 1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

17   (noting that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to

18   prisoners”). Section 1915(e)(2) provides:

19         Notwithstanding any filing fee, or any portion thereof, that may have
           been paid, the court shall dismiss the case at any time if the court
20         determines that (A) the allegation of poverty is untrue; or (B) the
           action or appeal (i) is frivolous or malicious; (ii) fails to state a claim


        ORDER DISMISSING COMPLAINT ~ 2
 1         on which relief may be granted; or (iii) seeks monetary relief against a
           defendant who is immune from such relief.
 2

 3   28 U.S.C. § 1915(e)(2).

 4         A claim is legally frivolous under § 1915(e)(2)(B)(i) when it lacks an

 5   arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

 6   (1989), superseded by statute, 28 U.S.C. §1915(d), as recognized in Lopez v.

 7   Smith, 203 F.3d 1122, 1126 (9th Cir. 2000). The Court may, therefore, dismiss a

 8   claim as frivolous where it is based on an indisputably meritless legal theory or

 9   where the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327.

10          “The standard for determining whether a plaintiff has failed to state a claim

11   upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the

12   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”

13   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Accordingly, “[d]ismissal

14   is proper only if it is clear that the plaintiff cannot prove any set of facts in support

15   of the claim that would entitle him to relief.” Id. “In making this determination,

16   the Court takes as true all allegations of material fact stated in the complaint and

17   construes them in the light most favorable to the plaintiff.” Id. Mere legal

18   conclusions, however, “are not entitled to the assumption of truth.” Iqbal, 556

19   U.S. at 679. The complaint must contain more than “a formulaic recitation of the

20   elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555




        ORDER DISMISSING COMPLAINT ~ 3
 1   (2007). It must plead “enough facts to state a claim to relief that is plausible on its

 2   face.” Id. at 570. The Court construes a pro se plaintiff’s pleadings liberally,

 3   affording the plaintiff the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342

 4   (9th Cir. 2010) (quotations and citation omitted).

 5          Plaintiff’s allegations of disability discrimination are duplicative of the

 6   claims currently pending in her other open federal case, No. 4:19-cv-5226-TOR.

 7   Here, Plaintiff develops additional factual allegations about the parties’ dispute

 8   over Plaintiff smoking on the property, but this claim was already raised in

 9   Plaintiff’s other case. See 4:19-cv-5226-TOR, ECF No. 1 at 4, ¶ 12; ECF No. 1-1

10   at 3. The only legal issue raised in this Complaint not raised in Plaintiff’s other

11   open federal case is Plaintiff’s argument that Defendants have a Brady obligation

12   to present exculpatory evidence in Plaintiff’s favor in the course of this ongoing

13   conflict between the parties. See ECF No. 1 at 10-11 (citing Brady v. Maryland,

14   373 U.S. 83 (1963)). Brady imposes a duty on criminal prosecutors to produce

15   exculpatory evidence to a criminal defendant; it imposes no obligation on the civil

16   defendants in this case. Brady, 373 U.S. at 87. Plaintiff’s alleged Brady violation

17   has no arguable basis in law and is legally frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

18   Plaintiff’s other allegations of disability discrimination and violations of the Fair

19   Housing Act are duplicative of the claims currently pending in her other open

20




        ORDER DISMISSING COMPLAINT ~ 4
 1   federal case, No. 4:19-cv-5226-TOR, and are not properly the subject of a second

 2   duplicative suit.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Complaint is DISMISSED with prejudice as frivolous under

 5             28 U.S.C. § 1915(e)(2)(B).

 6         2. Plaintiff’s in forma pauperis status is REVOKED.

 7         The District Court Executive is directed to enter this Order, enter judgment

 8   of dismissal with prejudice, forward a copy to counsel of record and Plaintiff, and

 9   CLOSE the file.

10         DATED February 21, 2020.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20




        ORDER DISMISSING COMPLAINT ~ 5
